Per Curiam.
This cause having heretofore been submitted to the Court upon’the transcript' of the record of the orders herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment *91to be given in tlie premises, it seems to tbe Court that there are no errors in the said orders; it is, therefore, considered, ordered and decreed by the Court that the said orders of the Circuit Court be, and the same are hereby affirmed.
Taylor, C. J., and Whitfield, Ellis and West, J. J.,coneur.
Browne, J., not participating.